In the Supreme Court of Georgia



                                        Decided: February 1, 2016


                       S15A1502. THE STATE v. LEE.

      HUNSTEIN, Justice.

      In this pre-trial appeal filed pursuant to OCGA § 5-7-1 (a) (4), the State

challenges the trial court’s order suppressing the custodial statement of Appellee

Ceron Lee. The State contends that the trial court erred in concluding that Lee,

who was 15 years old at the time of his statement, did not knowingly and

intelligently waive his rights before speaking with investigators while in police

custody. Finding no error, we affirm.

      Lee was indicted in Fulton County on murder and related charges in

connection with the September 2006 shooting death of Anthony Price. Lee

moved to suppress two statements he made to police investigators on the day

after the shooting. The trial court conducted a hearing, at which it heard

testimony from two officers who had participated in the interviews and admitted

video recordings of the interviews, which it subsequently reviewed.

      This evidence reflected that, shortly after the crime was discovered, Lee
was identified as having been with the victim – a friend of his – near the time

the shooting had occurred.    Accordingly, on the day after the murder, Lee

appeared at police headquarters for questioning. Lee and several other witnesses

were interviewed, beginning in the early afternoon. As a result of the initial

interviews, Lee was deemed a suspect, and investigators initiated a second

interview of Lee at approximately 11:00 p.m. Lee’s mother was present during

this second interview.

      As depicted in the video recording, this second interview began with Lee

sitting hunched over, holding his shirt over much of his face; his mother was

seated nearby. One of the officers opened the interview by presenting a waiver

form and asking Lee to read it aloud. Lee’s mother took the form, began

reading it, and then stated that Lee would need a lawyer before making any

statement. Lee remained seated with his shirt over his face and gave no

response of any kind. Without any further attempt to get a response from Lee,

the officers began relating to Lee’s mother various details of the shooting, at

which point both Lee and his mother began sobbing and wailing. Lee buried his

face in his hands and sobbed uncontrollably for a lengthy period, at times

practically hyperventilating, and crying for his “Daddy.” Throughout the

                                       2
approximately hour-long recording, Lee continues crying, intermittently

wailing, and holding his head in his hands. At no time did the officers revisit

the subject of Lee’s rights or his desire to waive them; rather, the officers simply

persisted in making comments and asking questions about the shooting until Lee

finally, with encouragement from his distressed mother, and in between bouts

of sobbing, began to answer them.

      Upon this record, the trial court found that Lee had not made a knowing

and intelligent waiver of his rights and that, therefore, the second interview was

inadmissible in its entirety. Given that the recorded interview is in the appellate

record and that no material facts relevant to this issue are in dispute, we review

this determination de novo. See Mack v. State, 296 Ga. 239, 241-242 (765

SE2d 896) (2014).

      Whether a juvenile has knowingly and intelligently waived his

constitutional rights “depends on the totality of the circumstances surrounding

[the] police interrogation.” Norris v. State, 282 Ga. 430, 431 (2) (651 SE2d 40)

(2007).

      Among the factors to be considered are the accused’s age and
      education; his knowledge of the charge and his constitutional rights;
      his ability to consult with family, friends, or an attorney; the length,

                                         3
      method, and time of the interrogation; and whether he previously
      had refused to give a statement or repudiated the statement later.

(Citations omitted.) State v. Rodriguez, 274 Ga. 728, 728 (559 SE2d 435)

(2002); see also Fare v. Michael C., 442 U. S. 707, 725-726 (III) (99 SCt 2560,

61 LE2d 197) (1979) (in assessing waiver of rights by juvenile, courts must

assess his age, experience, education, background, intelligence and capacity to

understand his rights and the consequences of waiving them). The State bears

a “heavy burden” in establishing a juvenile’s knowing and intelligent waiver of

rights. Rodriguez, 274 Ga. at 728.

      The State failed to carry its burden here. The video recording reflects

clearly that Lee himself never once expressed any affirmative understanding of

his rights or desire to waive them. To the contrary, 15-year-old Lee, who by that

time had been at the police station for approximately ten hours, was extremely

distraught and appears to have had minimal capacity to understand what little

the investigators attempted to communicate regarding his rights. Lee did not

sign the waiver form, nor even look at it, and he engaged in no discussion with

the officers, or his mother, regarding his rights. While Lee’s mother indicated

that she understood her son’s rights, her understanding is of little consequence


                                        4
given that Lee “could not rely on his mother to . . . waive his rights.”

Rodriguez, 274 Ga. at 729.

      For these reasons, the trial court properly concluded based on the totality

of the circumstances that Lee did not knowingly and intelligently waive his

rights before giving his custodial statement. We therefore affirm the trial court’s

order ruling this statement inadmissible at trial.

      Judgment affirmed. All the Justices concur.




                                         5